Citation Nr: 1425035	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for right foot disability, to include hallux rigidus of the first metatarsophalangeal joint.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from January 29, 2008 to March 17, 2010, and 70 percent disabling from March 18, 2010 to July 27, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  An August 2008 rating decision denied a rating greater than 30 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in September 2008, and the RO furnished a statement of the case (SOC) in February 2009.  The Veteran perfected his appeal to the Board with the filing of a VA Form 9 (Appeal to Board of Veterans' Appeals) in July 2009.  See July 2009 VA Form 9, Box 9A.  

Additionally, a December 2008 RO rating decision denied service connection for hallux rigidus, first metatarsophalangeal joint, of the right foot.  The Veteran filed an NOD in March 2009, and the RO furnished an SOC in June 2009.  The Veteran perfected his appeal to the Board with the filing of a VA Form 9 in July 2009

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). 

As requested in his July 2009 substantive appeal and September 2009 written statement, the Veteran was scheduled for a hearing before a Board Veterans Law Judge (VLJ) at the RO (i.e., Travel Board hearing) on August 6, 2010.  However, on July 28, 2010, the Veteran's wife informed the RO that the Veteran would be unable to attend the Board hearing as he was hospitalized in an intensive care unit (ICU).  On August 6, 2010, the Veteran requested a rescheduling of his Board hearing.

The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704.  Here, the Veteran's spouse timely notified the RO of the Veteran's inability to attend his scheduled hearing due to a hospitalization, and requested a new hearing.  

As good cause has been shown, the undersigned Veterans Law Judge will grant the Veteran's August 2010 request under 38 C.F.R. § 20.704(c) for a change in hearing date.  A hearing before a Veterans Law Judge travelling to the RO must be scheduled at the RO, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. §§ 3.103, 19.9, 19.25, 20.700, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

